Exhibit 10.33

 

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
OR EXERCISED UNLESS AND UNTIL SUCH WARRANT AND/OR SHARES OF COMMON STOCK IS
REGISTERED UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
IS OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.  THIS WARRANT
AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT ARE
SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTIONS 4 AND 10 OF THIS
WARRANT.

 

Warrant No. 45

 

Number of Shares: 11,938

 

 

(subject to adjustment)

 

Date of Issuance: October 15, 2001

 

MICROVISION, INC.

 

Common Stock Purchase Warrant

 

(Void after October 15, 2004)

 

Microvision, Inc., a Washington corporation (the “Company”), for value received,
hereby certifies that Ladenburg Thalmann & Co. Inc., or its registered assigns
(the “Registered Holder”), is entitled, subject to the terms and conditions set
forth below, to purchase from the Company, at any time or from time to time on
or after the date of issuance and on or before 5:00 p.m. (Eastern time) on
October 15, 2004, 11,938 shares of Common Stock, of the Company, at a purchase
price of $14.62 per share.  The shares purchasable upon exercise of this
Warrant, and the purchase price per share, each as adjusted from time to time
pursuant to the provisions of this Warrant, are hereinafter referred to as the
“Warrant Shares” and the “Purchase Price,” respectively.

 

1.  Exercise.

 


(A) THIS WARRANT MAY BE EXERCISED BY THE REGISTERED HOLDER, IN WHOLE OR IN PART,
BY SURRENDERING THIS WARRANT, WITH THE PURCHASE FORM APPENDED HERETO AS
EXHIBIT I DULY EXECUTED BY THE REGISTERED HOLDER OR BY THE REGISTERED HOLDER’S
DULY AUTHORIZED ATTORNEY, AT THE PRINCIPAL OFFICE OF THE COMPANY, OR AT SUCH
OTHER OFFICE OR AGENCY AS THE COMPANY MAY DESIGNATE, ACCOMPANIED BY PAYMENT IN
FULL BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN LAWFUL MONEY OF THE
UNITED STATES, OF THE PURCHASE PRICE PAYABLE IN RESPECT OF THE NUMBER OF WARRANT
SHARES PURCHASED UPON SUCH EXERCISE.

 

--------------------------------------------------------------------------------


 


(B) IF THE RESALE OF THE WARRANT SHARES HAS NOT BEEN REGISTERED PREVIOUSLY IN
ACCORDANCE WITH SECTION 4(D) OR 4(E) HEREOF, AS OF AND FROM THE FIRST
ANNIVERSARY OF THE DATE OF ISSUANCE HEREOF, THE REGISTERED HOLDER MAY, AT ITS
OPTION, ELECT TO PAY SOME OR ALL OF THE PURCHASE PRICE PAYABLE UPON AN EXERCISE
OF THIS WARRANT BY CANCELING ALL OR A PORTION OF THIS WARRANT. IF THE REGISTERED
HOLDER WISHES TO EXERCISE THIS WARRANT BY THIS METHOD, THE NUMBER OF WARRANT
SHARES PURCHASABLE (WHICH SHALL IN NO EVENT EXCEED THE TOTAL NUMBER OF WARRANT
SHARES PURCHASABLE UNDER THIS WARRANT AS SET FORTH ABOVE), SUBJECT TO ADJUSTMENT
UNDER SECTION 2 OF THIS WARRANT) SHALL BE DETERMINED AS FOLLOWS:


 


X=Y[(A-B)/A]; WHERE

 

X= the number of Warrant Shares to be issued to the Holder.

 

Y= the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

A= the Fair Market Value of one share of Common Stock.

 

B= the Purchase Price of one share of Common Stock.

 


THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK SHALL BE DETERMINED AS FOLLOWS:

 


(I) IF THE COMMON STOCK IS LISTED ON A NATIONAL SECURITIES EXCHANGE, THE NASDAQ
NATIONAL MARKET OR ANOTHER NATIONALLY RECOGNIZED TRADING SYSTEM (INCLUDING,
WITHOUT LIMITATION, THE OTC BULLETIN BOARD AND, IF THE AVERAGE DAILY TRADING
VOLUME FOR THE PRECEDING 10 DAYS HAS BEEN AT LEAST 100,000 SHARES, THE PINK
SHEETS) AS OF THE EXERCISE DATE, THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK
SHALL BE DEEMED TO BE THE AVERAGE OF THE HIGH AND LOW REPORTED SALE PRICES PER
SHARE OF COMMON STOCK THEREON ON THE TRADING DAY IMMEDIATELY PRECEDING THE
EXERCISE DATE (PROVIDED THAT IF NO SUCH PRICE IS REPORTED ON SUCH DAY, THE FAIR
MARKET VALUE PER SHARE OF COMMON STOCK SHALL BE DETERMINED PURSUANT TO CLAUSE
(II)).

 


(II) IF THE COMMON STOCK IS NOT LISTED ON A NATIONAL SECURITIES EXCHANGE, THE
NASDAQ NATIONAL MARKET OR ANOTHER NATIONALLY RECOGNIZED TRADING SYSTEM AS OF THE
EXERCISE DATE, THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK SHALL BE DEEMED
TO BE THE AMOUNT MOST RECENTLY DETERMINED BY THE BOARD OF DIRECTORS TO REPRESENT
THE FAIR MARKET VALUE PER SHARE OF THE COMMON STOCK (INCLUDING WITHOUT
LIMITATION A DETERMINATION FOR PURPOSES OF GRANTING COMMON STOCK OPTIONS OR
ISSUING COMMON STOCK UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY); AND, UPON
REQUEST OF THE REGISTERED HOLDER, THE BOARD OF DIRECTORS (OR A REPRESENTATIVE
THEREOF) SHALL PROMPTLY NOTIFY THE REGISTERED HOLDER OF THE FAIR MARKET VALUE
PER SHARE OF COMMON STOCK.  NOTWITHSTANDING THE FOREGOING, IF THE BOARD OF
DIRECTORS HAS NOT MADE SUCH A DETERMINATION WITHIN THE THREE-MONTH PERIOD PRIOR
TO THE EXERCISE DATE, THEN (A) THE BOARD OF DIRECTORS SHALL MAKE A DETERMINATION
OF THE FAIR MARKET VALUE PER SHARE OF THE COMMON STOCK WITHIN 15

 

2

--------------------------------------------------------------------------------


 


DAYS OF A REQUEST BY THE REGISTERED HOLDER THAT IT DO SO, AND (B) THE EXERCISE
OF THIS WARRANT PURSUANT TO THIS SUBSECTION 1(B) SHALL BE DELAYED UNTIL SUCH
DETERMINATION IS MADE.

 


(C) EACH EXERCISE OF THIS WARRANT SHALL BE DEEMED TO HAVE BEEN EFFECTED
IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE DAY ON WHICH THIS WARRANT
SHALL HAVE BEEN SURRENDERED TO THE COMPANY AS PROVIDED IN SUBSECTION 1(A) ABOVE
ACCOMPANIED BY PAYMENT IN FULL OF THE PURCHASE PRICE (THE “EXERCISE DATE”).  AT
SUCH TIME, THE PERSON OR PERSONS IN WHOSE NAME OR NAMES ANY CERTIFICATES FOR
WARRANT SHARES SHALL BE ISSUABLE UPON SUCH EXERCISE AS PROVIDED IN SUBSECTION
1(D) BELOW SHALL BE DEEMED TO HAVE BECOME THE HOLDER OR HOLDERS OF RECORD OF THE
WARRANT SHARES REPRESENTED BY SUCH CERTIFICATES.

 


(D) AS SOON AS PRACTICABLE AFTER THE EXERCISE OF THIS WARRANT IN FULL OR IN PART
IN ACCORDANCE WITH , AND IN ANY EVENT WITHIN 5 BUSINESS DAYS THEREAFTER, THE
COMPANY, AT ITS EXPENSE, WILL CAUSE TO BE ISSUED IN THE NAME OF, AND DELIVERED
TO, THE REGISTERED HOLDER, OR AS SUCH HOLDER (UPON PAYMENT BY SUCH HOLDER OF ANY
APPLICABLE TRANSFER TAXES) MAY DIRECT:

 


(I) A CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF FULL WARRANT SHARES TO WHICH
THE REGISTERED HOLDER SHALL BE ENTITLED UPON SUCH EXERCISE PLUS, IN LIEU OF ANY
FRACTIONAL SHARE TO WHICH THE REGISTERED HOLDER WOULD OTHERWISE BE ENTITLED,
CASH IN AN AMOUNT DETERMINED PURSUANT TO SECTION 3 HEREOF; AND

 


(II) IN CASE SUCH EXERCISE IS IN PART ONLY, A NEW WARRANT OR WARRANTS (DATED THE
DATE HEREOF) OF LIKE TENOR, CALLING IN THE AGGREGATE ON THE FACE OR FACES
THEREOF FOR THE NUMBER OF REMAINING WARRANT SHARES.

 


2.  ADJUSTMENTS.

 


(A) ADJUSTMENT FOR STOCK SPLITS AND COMBINATIONS.  IF THE COMPANY SHALL AT ANY
TIME OR FROM TIME TO TIME AFTER THE DATE ON WHICH THIS WARRANT WAS FIRST ISSUED
(THE “ORIGINAL ISSUE DATE”) EFFECT A SUBDIVISION OF THE OUTSTANDING COMMON
STOCK, THE PURCHASE PRICE THEN IN EFFECT IMMEDIATELY BEFORE THAT SUBDIVISION
SHALL BE PROPORTIONATELY DECREASED.  IF THE COMPANY SHALL AT ANY TIME OR FROM
TIME TO TIME AFTER THE ORIGINAL ISSUE DATE COMBINE THE OUTSTANDING SHARES OF
COMMON STOCK, THE PURCHASE PRICE THEN IN EFFECT IMMEDIATELY BEFORE THE
COMBINATION SHALL BE PROPORTIONATELY INCREASED.  ANY ADJUSTMENT UNDER THIS
PARAGRAPH SHALL BECOME EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE THE
SUBDIVISION OR COMBINATION BECOMES EFFECTIVE.

 


(B) ADJUSTMENT FOR CERTAIN DIVIDENDS AND DISTRIBUTIONS.  IN THE EVENT THE
COMPANY AT ANY TIME, OR FROM TIME TO TIME AFTER THE ORIGINAL ISSUE DATE SHALL
MAKE OR ISSUE, OR FIX A RECORD DATE FOR THE DETERMINATION OF HOLDERS OF COMMON
STOCK ENTITLED TO RECEIVE, A DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN
ADDITIONAL SHARES OF COMMON STOCK, THEN AND IN EACH SUCH EVENT THE PURCHASE
PRICE THEN IN EFFECT IMMEDIATELY BEFORE SUCH EVENT SHALL BE DECREASED AS OF THE
TIME OF SUCH ISSUANCE OR, IN THE EVENT SUCH A RECORD


 

3

--------------------------------------------------------------------------------


 


DATE SHALL HAVE BEEN FIXED, AS OF THE CLOSE OF BUSINESS ON SUCH RECORD DATE, BY
MULTIPLYING THE PURCHASE PRICE THEN IN EFFECT BY A FRACTION:

 

(1)  the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

 

(2)          the denominator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution;

 

provided, however, if such record date shall have been fixed and such dividend
is not fully paid or if such distribution is not fully made on the date fixed
therefor, the Purchase Price shall be recomputed accordingly as of the close of
business on such record date and thereafter the Purchase Price shall be adjusted
pursuant to this paragraph as of the time of actual payment of such dividends or
distributions.

 


(C) ADJUSTMENT IN NUMBER OF WARRANT SHARES.  WHEN ANY ADJUSTMENT IS REQUIRED TO
BE MADE IN THE PURCHASE PRICE PURSUANT TO SUBSECTIONS 2(A) OR 2(B), THE NUMBER
OF WARRANT SHARES PURCHASABLE UPON THE EXERCISE OF THIS WARRANT SHALL BE CHANGED
TO THE NUMBER DETERMINED BY DIVIDING (I) AN AMOUNT EQUAL TO THE NUMBER OF SHARES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT,
MULTIPLIED BY THE PURCHASE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT,
BY (II) THE PURCHASE PRICE IN EFFECT IMMEDIATELY AFTER SUCH ADJUSTMENT.


 


(D) ADJUSTMENT FOR MERGERS OR REORGANIZATIONS, ETC.  IF THERE SHALL OCCUR ANY
REORGANIZATION, RECAPITALIZATION, CONSOLIDATION OR MERGER INVOLVING THE COMPANY
IN WHICH THE COMMON STOCK IS CONVERTED INTO OR EXCHANGED FOR SECURITIES, CASH OR
OTHER PROPERTY (OTHER THAN A TRANSACTION COVERED BY SUBSECTIONS 2(A), 2(B) OR
2(D)), THEN, FOLLOWING ANY SUCH REORGANIZATION, RECAPITALIZATION, CONSOLIDATION
OR MERGER, THE REGISTERED HOLDER SHALL RECEIVE UPON EXERCISE HEREOF THE KIND AND
AMOUNT OF SECURITIES, CASH OR OTHER PROPERTY WHICH THE REGISTERED HOLDER WOULD
HAVE BEEN ENTITLED TO RECEIVE IF, IMMEDIATELY PRIOR TO SUCH REORGANIZATION,
RECAPITALIZATION, CONSOLIDATION OR MERGER, THE REGISTERED HOLDER HAD HELD THE
NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THIS WARRANT.  NOTWITHSTANDING THE
FOREGOING SENTENCE, IF (X) THERE SHALL OCCUR ANY REORGANIZATION,
RECAPITALIZATION, CONSOLIDATION OR MERGER INVOLVING THE COMPANY IN WHICH THE
COMMON STOCK IS CONVERTED INTO OR EXCHANGED FOR ANYTHING OTHER THAN SOLELY
EQUITY SECURITIES, AND (Y) THE COMMON STOCK OF THE ACQUIRING OR SURVIVING
COMPANY IS PUBLICLY TRADED, THEN, AS PART OF ANY SUCH REORGANIZATION,
RECAPITALIZATION, CONSOLIDATION OR MERGER, (I) THE REGISTERED HOLDER SHALL HAVE
THE RIGHT THEREAFTER TO RECEIVE UPON THE EXERCISE HEREOF SUCH NUMBER OF SHARES
OF COMMON STOCK OF THE ACQUIRING OR SURVIVING COMPANY AS IS DETERMINED BY
MULTIPLYING (A) THE NUMBER OF SHARES OF COMMON STOCK THEN SUBJECT TO THIS
WARRANT BY (B) A FRACTION, THE NUMERATOR OF WHICH IS THE FAIR MARKET VALUE PER
SHARE OF COMMON STOCK AS OF THE EFFECTIVE DATE OF SUCH TRANSACTION, AS
DETERMINED PURSUANT TO SUBSECTION 1(B), AND THE DENOMINATOR OF WHICH IS THE FAIR
MARKET

 

4

--------------------------------------------------------------------------------


 


VALUE PER SHARE OF COMMON STOCK OF THE ACQUIRING OR SURVIVING COMPANY AS OF THE
EFFECTIVE DATE OF SUCH TRANSACTION, AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OF THE COMPANY (USING THE PRINCIPLES SET FORTH IN SUBSECTION 1(B) TO
THE EXTENT APPLICABLE), AND (II) THE EXERCISE PRICE PER SHARE OF COMMON STOCK OF
THE ACQUIRING OR SURVIVING COMPANY SHALL BE THE PURCHASE PRICE DIVIDED BY THE
FRACTION REFERRED TO IN CLAUSE (B) ABOVE.  IN ANY SUCH CASE, APPROPRIATE
ADJUSTMENT (AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE
COMPANY) SHALL BE MADE IN THE APPLICATION OF THE PROVISIONS SET FORTH HEREIN
WITH RESPECT TO THE RIGHTS AND INTERESTS THEREAFTER OF THE REGISTERED HOLDER, TO
THE END THAT THE PROVISIONS SET FORTH IN THIS SECTION 2 (INCLUDING PROVISIONS
WITH RESPECT TO CHANGES IN AND OTHER ADJUSTMENTS OF THE PURCHASE PRICE) SHALL
THEREAFTER BE APPLICABLE, AS NEARLY AS REASONABLY MAY BE, IN RELATION TO ANY
SECURITIES, CASH OR OTHER PROPERTY THEREAFTER DELIVERABLE UPON THE EXERCISE OF
THIS WARRANT.

 


(E) CERTIFICATE AS TO ADJUSTMENTS.  UPON THE OCCURRENCE OF EACH ADJUSTMENT OR
READJUSTMENT OF THE PURCHASE PRICE PURSUANT TO THIS SECTION 2, THE COMPANY AT
ITS EXPENSE SHALL PROMPTLY COMPUTE SUCH ADJUSTMENT OR READJUSTMENT IN ACCORDANCE
WITH THE TERMS HEREOF AND FURNISH TO THE REGISTERED HOLDER A CERTIFICATE SETTING
FORTH SUCH ADJUSTMENT OR READJUSTMENT (INCLUDING THE KIND AND AMOUNT OF
SECURITIES, CASH OR OTHER PROPERTY FOR WHICH THIS WARRANT SHALL BE EXERCISABLE
AND THE PURCHASE PRICE) AND SHOWING IN DETAIL THE FACTS UPON WHICH SUCH
ADJUSTMENT OR READJUSTMENT IS BASED.  THE COMPANY SHALL, UPON THE WRITTEN
REQUEST AT ANY TIME OF THE REGISTERED HOLDER, FURNISH OR CAUSE TO BE FURNISHED
TO THE REGISTERED HOLDER A CERTIFICATE SETTING FORTH (I) THE PURCHASE PRICE THEN
IN EFFECT AND (II) THE NUMBER OF SHARES OF COMMON STOCK AND THE AMOUNT, IF ANY,
OF OTHER SECURITIES, CASH OR PROPERTY WHICH THEN WOULD BE RECEIVED UPON THE
EXERCISE OF THIS WARRANT.

 


3.  FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE REQUIRED UPON THE EXERCISE OF
THIS WARRANT TO ISSUE ANY FRACTIONAL SHARES, BUT SHALL MAKE A PAYMENT THEREFOR
IN CASH ON THE BASIS OF THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK, AS
DETERMINED PURSUANT TO SUBSECTION 1(B) ABOVE.

 


4.  REQUIREMENTS FOR TRANSFER.

 

(a) This Warrant and the Warrant Shares shall not be sold or transferred unless
either (i) they first shall have been registered under the Securities Act of
1933, as amended (the “Act”), or (ii) the Company first shall have been
furnished with an opinion of legal counsel, satisfactory to the Company, to the
effect that such sale or transfer is exempt from the registration requirements
of the Act.

 


(B) NOTWITHSTANDING THE FOREGOING, NO REGISTRATION OR OPINION OF COUNSEL SHALL
BE REQUIRED FOR (I) A TRANSFER BY A REGISTERED HOLDER WHICH IS A CORPORATION TO
A WHOLLY OWNED SUBSIDIARY OF SUCH CORPORATION, A TRANSFER BY A REGISTERED HOLDER
WHICH IS A PARTNERSHIP TO A PARTNER OF SUCH PARTNERSHIP OR A RETIRED PARTNER OF
SUCH PARTNERSHIP OR TO THE ESTATE OF ANY SUCH PARTNER OR RETIRED PARTNER, A
TRANSFER BY A REGISTERED HOLDER WHICH IS A LIMITED LIABILITY COMPANY TO A MEMBER
OF SUCH LIMITED LIABILITY COMPANY OR A


 

5

--------------------------------------------------------------------------------


 


RETIRED MEMBER OR TO THE ESTATE OF ANY SUCH MEMBER OR RETIRED MEMBER, OR A
TRANSFER BY A REGISTERED HOLDER WHICH IS A MEMBER OF THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS (THE “NASD”) TO AN OFFICER OR EMPLOYEE OF THE REGISTERED
HOLDER AS PERMITTED BY NASD RULES, PROVIDED THAT THE TRANSFEREE IN EACH CASE
AGREES IN WRITING TO BE SUBJECT TO THE TERMS OF THIS SECTION 4, OR (II) A
TRANSFER MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT.

 


(C) EACH CERTIFICATE REPRESENTING WARRANT SHARES SHALL BEAR A LEGEND
SUBSTANTIALLY IN THE FOLLOWING FORM:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered, sold or
otherwise transferred, pledged or hypothecated unless and until such securities
are registered under such Act or an opinion of counsel satisfactory to the
Company is obtained to the effect that such registration is not required.”

 

(d) The Registered Holder shall have “piggyback” registration rights to have the
Warrant Shares (but not the Warrants) registered for resale on any registration
statement which the Company files for any purpose (other than registrations
relating solely to Company stock or option plans or with respect to corporate
reorganizations or other transactions under Rule 145 under the Act) on a form
available for such registration, after the Original Issue Date. Such
registration shall be subject to customary terms and conditions, including
obligations by the Registered Holder to provide information to the Company and
by the Company to indemnify the Registered Holder against Securities Act
liabilities.

 

(e)           The Company shall file a registration statement on Form S-3
covering the Warrant Shares as soon as practicable six months after the Original
Issue Date, and shall use commercially reasonable efforts to have such
registration statement declared effective by the SEC prior to the first
anniversary of the Original Issue Date; provided, however, that the Company
shall not be obligated to effect any such registration (i) if Form S-3 is not
available for an offering by the Registered Holder, (ii) if the Registered
Holder fails to provide such information about the Registered Holder and its
plan of distribution as may be required to be disclosed in the registration
statement, or (iii) if the Company furnishes to the Registered Holder a
certificate signed by the President of the Company stating that, in the good
faith judgment of the Board of Directors of the Company, it would be seriously
detrimental to the Company and its shareholders for such Form S-3 registration
to be effected at such time. The Company shall pay all expenses incurred in
connection with such registration, including (without limitation) all
registration, filing, qualification, printer’s and accounting fees, fees and
disbursements of counsel for the Company, but excluding underwriting discounts
and commissions relating to the sale of the Warrant Shares.

 


5.  NO IMPAIRMENT.  THE COMPANY WILL NOT, BY AMENDMENT OF ITS CHARTER OR THROUGH
ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER, DISSOLUTION,
ISSUE OR SALE OF SECURITIES OR ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO
AVOID THE OBSERVANCE OR


 

6

--------------------------------------------------------------------------------


 


PERFORMANCE OF ANY OF THE TERMS OF THIS WARRANT, BUT WILL AT ALL TIMES IN GOOD
FAITH ASSIST IN THE CARRYING OUT OF ALL SUCH TERMS AND IN THE TAKING OF ALL SUCH
ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF THE
HOLDER OF THIS WARRANT AGAINST IMPAIRMENT.

 


6.  NOTICES OF RECORD DATE, ETC.  IN THE EVENT:

 


(A) THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF ITS COMMON STOCK (OR OTHER
STOCK OR SECURITIES AT THE TIME DELIVERABLE UPON THE EXERCISE OF THIS WARRANT)
FOR THE PURPOSE OF ENTITLING OR ENABLING THEM TO RECEIVE ANY DIVIDEND OR OTHER
DISTRIBUTION, OR TO RECEIVE ANY RIGHT TO SUBSCRIBE FOR OR PURCHASE ANY SHARES OF
STOCK OF ANY CLASS OR ANY OTHER SECURITIES, OR TO RECEIVE ANY OTHER RIGHT; OR


OF ANY CAPITAL REORGANIZATION OF THE COMPANY, ANY RECLASSIFICATION OF THE COMMON
STOCK OF THE COMPANY, ANY CONSOLIDATION OR MERGER OF THE COMPANY WITH OR INTO
ANOTHER CORPORATION (OTHER THAN A CONSOLIDATION OR MERGER IN WHICH THE COMPANY
IS THE SURVIVING ENTITY AND ITS COMMON STOCK IS NOT CONVERTED INTO OR EXCHANGED
FOR ANY OTHER SECURITIES OR PROPERTY), OR ANY TRANSFER OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY; OR

 


(B) OF THE VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION OR WINDING-UP OF
THE COMPANY,

 

then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder a notice specifying, as the case may be, (i) the record date
for such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up.  Such notice shall be mailed at least ten days prior
to the record date or effective date for the event specified in such notice.

 


7.  RESERVATION OF STOCK.  THE COMPANY WILL AT ALL TIMES RESERVE AND KEEP
AVAILABLE, SOLELY FOR ISSUANCE AND DELIVERY UPON THE EXERCISE OF THIS WARRANT,
SUCH NUMBER OF WARRANT SHARES AS FROM TIME TO TIME SHALL BE ISSUABLE UPON THE
EXERCISE OF THIS WARRANT.

 


8.  EXCHANGE OF WARRANTS.  UPON THE SURRENDER BY THE REGISTERED HOLDER, PROPERLY
ENDORSED, TO THE COMPANY AT THE PRINCIPAL OFFICE OF THE COMPANY, THE COMPANY
WILL, SUBJECT TO THE PROVISIONS OF SECTION 4 HEREOF, ISSUE AND DELIVER TO OR
UPON THE ORDER OF SUCH HOLDER, AT THE COMPANY’S EXPENSE, A NEW WARRANT OR
WARRANTS OF LIKE TENOR, IN THE NAME OF THE REGISTERED HOLDER OR AS THE
REGISTERED HOLDER (UPON PAYMENT BY THE REGISTERED HOLDER OF ANY APPLICABLE
TRANSFER TAXES) MAY DIRECT, CALLING IN THE AGGREGATE ON THE FACE OR FACES
THEREOF FOR THE NUMBER OF SHARES OF COMMON STOCK (OR OTHER SECURITIES, CASH
AND/OR PROPERTY) THEN ISSUABLE UPON EXERCISE OF THIS WARRANT.

 

7

--------------------------------------------------------------------------------


 


9.  REPLACEMENT OF WARRANTS.  UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY
TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT AND
(IN THE CASE OF LOSS, THEFT OR DESTRUCTION) UPON DELIVERY OF AN INDEMNITY
AGREEMENT (WITH SURETY IF REASONABLY REQUIRED) IN AN AMOUNT SATISFACTORY TO THE
COMPANY, OR (IN THE CASE OF MUTILATION) UPON SURRENDER AND CANCELLATION OF THIS
WARRANT, THE COMPANY WILL ISSUE, IN LIEU THEREOF, A NEW WARRANT OF LIKE TENOR.

 

10.  Transfers, etc.

 

(a) The Company will maintain a register containing the name and address of the
Registered Holder of this Warrant.  The Registered Holder may change its or his
address as shown on the warrant register by written notice to the Company
requesting such change.

 


(B) SUBJECT TO THE PROVISIONS OF SECTION 4 HEREOF, THIS WARRANT AND ALL RIGHTS
HEREUNDER ARE TRANSFERABLE, IN WHOLE OR IN PART, UPON SURRENDER OF THIS WARRANT
WITH A PROPERLY EXECUTED ASSIGNMENT (IN THE FORM OF EXHIBIT II HERETO) AT THE
PRINCIPAL OFFICE OF THE COMPANY.

 


(C) UNTIL ANY TRANSFER OF THIS WARRANT IS MADE IN THE WARRANT REGISTER, THE
COMPANY MAY TREAT THE REGISTERED HOLDER AS THE ABSOLUTE OWNER HEREOF FOR ALL
PURPOSES; PROVIDED, HOWEVER, THAT IF AND WHEN THIS WARRANT IS PROPERLY ASSIGNED
IN BLANK, THE COMPANY MAY (BUT SHALL NOT BE OBLIGATED TO) TREAT THE BEARER
HEREOF AS THE ABSOLUTE OWNER HEREOF FOR ALL PURPOSES, NOTWITHSTANDING ANY NOTICE
TO THE CONTRARY.

 


11.  REPRESENTATIONS OF THE REGISTERED HOLDER.  THE REGISTERED HOLDER OF THIS
WARRANT REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:

 


(A) INVESTMENT.  THE REGISTERED HOLDER IS ACQUIRING THIS WARRANT AND THE WARRANT
SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT, FOR ITS OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO, OR FOR SALE IN CONNECTION WITH, ANY
DISTRIBUTION THEREOF, NOR WITH ANY PRESENT INTENTION OF DISTRIBUTING OR SELLING
THE SAME, EXCEPT AS OTHERWISE MAY BE PERMITTED UNDER APPLICABLE SECURITIES LAWS.


 


(B) AUTHORITY.  THE REGISTERED HOLDER HAS FULL POWER AND AUTHORITY TO ENTER INTO
AND TO PERFORM THIS WARRANT IN ACCORDANCE WITH ITS TERMS.  THE REGISTERED HOLDER
HAS NOT BEEN ORGANIZED SPECIFICALLY FOR THE PURPOSE OF INVESTING IN THE COMPANY.

 


(C) ACCREDITED INVESTOR.  THE REGISTERED HOLDER IS AN ACCREDITED INVESTOR WITHIN
THE DEFINITION SET FORTH IN RULE 501(A) PROMULGATED UNDER THE SECURITIES ACT.

 


12.  MAILING OF NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS FROM THE
COMPANY TO THE REGISTERED HOLDER SHALL BE MAILED BY FIRST-CLASS CERTIFIED OR
REGISTERED MAIL, POSTAGE PREPAID, TO THE ADDRESS LAST FURNISHED TO THE COMPANY
IN WRITING BY THE REGISTERED HOLDER.  ALL NOTICES AND OTHER COMMUNICATIONS FROM
THE REGISTERED HOLDER OR


 

8

--------------------------------------------------------------------------------


 


IN CONNECTION HEREWITH TO THE COMPANY SHALL BE MAILED BY FIRST-CLASS CERTIFIED
OR REGISTERED MAIL, POSTAGE PREPAID, TO THE COMPANY AT ITS PRINCIPAL OFFICE SET
FORTH BELOW.  IF THE COMPANY SHOULD AT ANY TIME CHANGE THE LOCATION OF ITS
PRINCIPAL OFFICE TO A PLACE OTHER THAN AS SET FORTH BELOW, IT SHALL GIVE PROMPT
WRITTEN NOTICE TO THE REGISTERED HOLDER AND THEREAFTER ALL REFERENCES IN THIS
WARRANT TO THE LOCATION OF ITS PRINCIPAL OFFICE AT THE PARTICULAR TIME SHALL BE
AS SO SPECIFIED IN SUCH NOTICE.

 


13.  NO RIGHTS AS STOCKHOLDER.  UNTIL THE EXERCISE OF THIS WARRANT, THE
REGISTERED HOLDER SHALL NOT HAVE OR EXERCISE ANY RIGHTS BY VIRTUE HEREOF AS A
STOCKHOLDER OF THE COMPANY.

 


14.  CHANGE OR WAIVER.  ANY TERM OF THIS WARRANT MAY BE CHANGED OR WAIVED ONLY
BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHICH ENFORCEMENT OF THE
CHANGE OR WAIVER IS SOUGHT.

 


15.  SECTION HEADINGS.  THE SECTION HEADINGS IN THIS WARRANT ARE FOR THE
CONVENIENCE OF THE PARTIES AND IN NO WAY ALTER, MODIFY, AMEND, LIMIT OR RESTRICT
THE CONTRACTUAL OBLIGATIONS OF THE PARTIES.

 


16.  GOVERNING LAW.  THIS WARRANT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO
THE CONFLICTS OF LAW PROVISIONS THEREOF).

 

EXECUTED as of the Date of Issuance indicated above.

 

 

MICROVISION, INC.

 

 

19910 North Creek Parkway

 

 

Bothell, WA 98011

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

ATTEST:

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PURCHASE FORM

 

To:                          

 

Dated:                        

 

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. 45), hereby irrevocably elects to purchase (check applicable box):

 

•                       shares of the Common Stock covered by such Warrant; or

 

•                                          the maximum number of shares of
Common Stock covered by such Warrant pursuant to the cashless exercise procedure
set forth in Section 1(b).

 

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$              .  Such payment takes the form of (check applicable box or
boxes):

 

•                                          $           in lawful money of the
United States, payable by wire transfer of immediately available funds in
accordance with the wire transfer instructions provided to the undersigned by
the Company; and/or

 

•                                          the cancellation of such portion of
the attached Warrant as is exercisable for a total of            Warrant Shares
(using a Fair Market Value of $           per share for purposes of this
calculation); and/or

 

•                                          the cancellation of such number of
Warrant Shares as is necessary, in accordance with the formula set forth in
Section 1(b), to exercise this Warrant with respect to the maximum number of
Warrant Shares purchasable pursuant to the cashless exercise procedure set forth
in Section 1(b).

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT II

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED,
                                                                        hereby
sells, assigns and transfers all of the rights of the undersigned under the
attached Warrant (No. 45) with respect to the number of shares of Common Stock
covered thereby set forth below, unto:

 

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

Signature:

 

 

 

 

Signature Guaranteed:

 

 

 

By:

 

 

 

 

The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.

 

11

--------------------------------------------------------------------------------